Opinión disidente del
Juez Asociado Señor Negrón García.
(En Reconsideración)
I
Por INCONSTITUCIONAL paralizaríamos el denomi-nado Plebiscito sobre el Status Político de Puerto Rico, 0) del próximo domingo 14 de noviembre.
Despejemos toda confusión fáctica y jurídica. La veloci-dad irrazonable inyectada por la Asamblea Legislativa a este evento, sin razón o motivo apremiante alguno, y el esquema exclusivista-partidista lo ha convertido en uno, de su faz discriminatorio, asfixiante del derecho a la libre ex-presión, restrictivo de la libertad de asociación, y coactivo del derecho al voto.
El remedio alterno mayoritario de adjudicar la papeleta en blanco como un voto de protesta o contra las definicio-nes de los partidos políticos es “trunco e incompleto”, y no reivindica eficazmente los válidos y oportunos reclamos de los demandantes apelantes, los electores Roberto Sánchez Vilella y Noel Colón Martínez, y los electores miembros de
(1) Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 101-113. *536la interventora apelante Federación de Universitarios Pro-Independencia (F.U.P.I.).
Nadie ha expuesto un solo argumento persuasivo contra la innegable realidad de que “[e]ste Plebiscito ha transfor-mado nuestra democracia en una partidocracia integrada por el Partido Nuevo Progresista (P.N.P.), Partido Popular Democrático (P.P.D.) y por el Partido Independentista Puertorriqueño (P.I.P.)”. Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 452 (1993), opinión disidente y concurrente.
Reafirmamos la improcedencia de las defensas procesa-les del Estado, la Comisión Estatal de Elecciones (en ade-lante C.E.E.) y los Comisionados Electorales del P.N.P., P.P.D. y P.I.P., tendentes a evitar el examen sustantivo y a fondo de los méritos del pleito.
A. Es obvio que el ilustrado foro sentenciador erró al negar-les legitimación activa y no permitir intervenir a la EU.P.I. Si en Puerto Rico no existe el pleito de contribuyentes (taxpayer suit)', si los legisladores de las minorías no pueden cuestionar las leyes; si una organización estudiantil bona fide como la F.U.P.I. ni otros electores cualificados pueden impugnar la Ley Núm. 22, supra, ¿quién puede hacerlo? ¿Los partidos P.N.P., P.P.D. y P.I.P., únicos beneficiados ideológica y económicamente?
La doctrina de legitimación activa es solamente instrumental. Responde a asegurar que el “promovente de la acción es uno cuyo interés es de tal índole que, con toda proba-bilidad, habrá de proseguir su causa de ficción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversias”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). Y en materia electoral, la balanza siempre la hemos inclinado hacia el elector. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). ¿Qué mayor daño que perder el derecho a votar según los dicta-dos de propia consciencia y libre albedrío? ¿Qué perjuicio más concreto que el Estado no cuente el voto?
Realmente no existe problema alguno en cuanto al aspecto de la legitimación activa (standing) de los demandantes Sánchez Vilella, Colón Martínez y miembros de la F.U.P.I. “El sujeto principal de la arquitectura moderna constitucional-electoral tutelado es el elector individual.” (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980). Como verdaderos destinatarios del sistema, el Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051, in fine expresa-*537mente les concede como “electores la capacidad para iniciar o promover cualesquiera acciones legales al amparo de [la] Decla-ración de Derechos y Prerrogativas de los Electores ante el Tribunal de Primera Instancia que corresponda”. (Enfasis suplido.) Aún así, el tribunal de instancia señaló: “En este caso la Ley Electoral es supletoria y ley general que no aplica en la medida en que sea incompatible con la ley especial.” La dificul-tad de este razonamiento es que dicho foro no consignó en qué consistía la incompatibilidad; tampoco, los demandados nos lo han demostrado, menos la hemos detectado. No existe ninguna incompatibilidad.
B. El planteamiento de falta de parte indispensable es improcedente. Ignora que además de la Comisión Estatal, tam-bién fueron demandados y emplazados separadamente los Co-misionados Electorales del P.N.P., P.P.D. y P.I.P., quienes por ley ostentan oficialmente la representación de esos partidos.
Precisamente se trata de una investidura legal doble: una como miembros de la Comisión Estatal de Elecciones encargada de administrar la ley electoral y demás eventos comiciales, tales como la Ley Núm. 22, supra, y, otra, para representar y defender los intereses particulares de sus respectivos partidos políticos. 16 L.P.R.A. sees. 3004 y 3012. La cuestión no amerita mayor elucidación.
C. Tampoco hay incuria. La velocidad y cronología con que se aprobó la Ley Núm. 22, supra, derrotan este planteamiento.
Se recordará que fue aprobada el domingo 4 de julio de este año. Concedió quince (15) días, esto es, hasta el feriado lunes 19, para que el P.N.P., P.P.D. y P.I.P. informaran a la Comisión Estatal su interés en participar defendiendo sus respectivas fórmulas de status. Art. 9 de la Ley Núm. 22, supra. Además, concedió treinta (30) días para que cada uno sometiera a dicha comisión “la definición concisa y clara sobre las fórmulas de status político que ellos promulgan”. Art. 3 de la Ley Núm. 22, supra. Y mediante sorteo, “no antes de quince (15) días y no más tarde de veinte (20) días después de [su] vigencia”, Art. 3, supra, la Comisión Estatal de Elecciones adjudicaría los símbo-los correspondientes a cada fórmula. Completado ese trámite, la Comisión anunciaría mediante proclama, en tres (3) periódicos de circulación general, la celebración del plebiscito “con no me-nos de sesenta (60) días de anticipación”. Art. 4 de la Ley Núm. 22, supra. Tomamos conocimiento judicial de que la proclama fue el 15 de septiembre.
Con vista a esta vertiginosa cronología estatutaria es absurdo e injusto aplicar incuria. Lo menos que podemos reconocer a los demandantes Sánchez Vilella y Colón Martínez es que su causa de acción no quedó debidamente configurada hasta que se pu-*538blicó la proclama, el 15 de septiembre, precisamente el día en que presentaron la demanda.
Independientemente de lo expuesto, es imposible negar que al Poder Judicial le ha tomado sesenta (60) días, esto es, dos (2) meses, adjudicarles su caso. No hay el más mínimo indicador objetivo de que de haberse presentado el pleito antes, el Poder Judicial lo hubiese podido hacer más rápido.
Para fines del argumento de incuria, mediante un enfoque de rigurosa matemática, asumamos que los demandantes Sánchez Vilella y Colón Martínez, concediéndoles como mínimo una (1) semana para preparar la demanda —desde el 20 de julio, fecha en que los partidos políticos terminaron el trámite de sus defi-niciones— diligentemente debieron presentarla el 27 de julio. Aún así, el resultado hubiese sido que los sesenta (60) días de mínima adjudicación judicial se hubiesen cumplido el sábado 25 de septiembre, restando sólo cuarenta y nueve (49) días para la Comisión Estatal de Elecciones implantar cualquier remedio.
Y como informó en la vista oral el Presidente de la Comi-sión, Ledo. Juan R. Melecio, y su abogado, Ledo. David Rivé, los trámites relacionados con la necesidad de pedir el papel especial para las papeletas a Estados Unidos, su impresión —“por lo menos cuarenta y cinco (45) días antes de la fecha en que haya de celebrarse el Plebiscito” (Regla 8 del Reglamento Oficial de las Elecciones Generales de 1988)— y la preparación de miles de paquetes,(1) es una tarea compleja, de meses. Resulta evi-dente que en nada se hubiese alterado el posible remedio judicial. La situación de impotencia constitucional que enfren-tamos no se debe a la falta de diligencia de los electores Sánchez Vilella y Colón Martínez, sino a los términos perentorios y cortos de la propia Ley Núm. 22, supra.
El argumento de que debieron fundar o inscribir un partido antes de la Ley Núm. 22, supra, es totalmente inmeritorio. Re-petimos una vez más, las declaraciones de candidatos e ideas en los programas preelectorales de los partidos sólo constituyen política pública oficial cuando se traducen en legislación. “Nue-vamente parece olvidado que la ‘política pública y la intención legislativa se investigan en los trámites, debates, informes y fi-nalmente en los textos culminantes de los estatutos’. Pueblo v. González Malavé, 116 D.P.R. 578, 586 (1985).” (Énfasis en el original.) C.E.S. v. Gobernador I, 134 D.P.R. 350, 359 (1993), opinión disidente.
Ciertamente, no tenían ningún deber de acudir a la Asam-blea Legislativa. ¿Desde cuándo los ciudadanos tienen que com-parecer a la casa de las leyes como requisito previo para luego impugnar la constitucionalidad de una ley?
*539Además, imponerles como alternativa el conformarse con ac-tuar sólo como observadores en el Plebiscito es insuficiente y no supera la inconstitucionalidad. No es lo mismo ser observador que actor.
El argumento de incuria pasa por alto que desde principios de enero de este año, en que comenzó la sesión ordinaria de la Asamblea Legislativa hasta la aprobación de la Ley Núm. 22, supra, el 4 de julio, transcurrieron seis (6) meses. En contraste, desde el 4 de julio hasta el 14 de noviembre sólo habrán trans-currido cuatro (4) meses y tres (3) semanas. Aprisionado así por voluntad legislativa, es obvio que el factor tiempo incidió y anuló cualquier potencial de crear partidos por petición o agru-paciones con definiciones y criterios distintos a los del P.N.P., P.P.D. y P.I.P.
No se nos ha señalado una sola razón válida para esta prisa. En la Exposición de Motivos se dice que “[a]l celebrar este año el Quinto Centenario del descubrimiento de nuestra Isla por España, pesa enormemente en la conciencia de los puertorrique-ños el que tan importante fecha transcurra sin que puedan ex-presarse en cuanto a su porvenir”. Exposición de Motivos de la Ley Núm. 22, supra, 1993 Leyes de Puerto Rico 101. Esta retó-rica expresión no es fundamento suficiente ni justifica la premura. La cuestión, aunque de gran interés público, no re-vestía carácter de urgencia ni justificaba sofocar la creación de otros partidos o agrupaciones en desacuerdo con su celebración o las definiciones propuestas. No hay ninguna conexión lógica con el Quinto Centenario del descubrimiento de la Isla —19 de noviembre de 1993— y la celebración festinada del plebiscito cinco (5) días antes. Si hemos aguardado quinientos (500) años, ¿por qué no podemos esperar cinco (5) meses más y reconocer esos derechos? ¿Es que los electores disidentes o desafiliados de los partidos políticos principales no tienen derechos? Como ju-rista puertorriqueño, rehusamos añadir a nuestra conciencia el peso de semejante arbitrariedad y atropello.
D. Por último, los reclamos de los electores Sánchez Vilella, Colón Martínez y miembros de la F.U.P.I. son justiciables. La situación ante nos dista mucho de presentarse como tabú o cuestión política. La controversia real es una pura de derecho: interpretar si es constitucionalmente válida la Ley Núm. 22, supra. Ello es función judicial por excelencia.
Acoger la tesis del Estado, de la Comisión Estatal de Eleccio-nes y de los demás demandados representaría obliterar el sis-tema de separación de poderes. Convertiría a la Asamblea Le-gislativa y al Ejecutivo en jueces absolutos de sus propios actos. “ ‘¡No corresponde ocuparse, naturalmente, de aquellos otros que, impresionados por la vibración, diré sonora, de las pala-*540oras cuestiones políticas”, no penetran el concepto de la “justi-ciabilidad” y piensan, nada menos, que se pretende “politizar a la justicia” cuando lo que se quiere es “despolitizar a las solu-ciones jurídicas”...!’ ” (Enfasis suplido.) L.M. Boffi Boggero, La función judicial y la abogacía, 115 Rev. Jur. Arg. La Ley 1095, 1104 (1964).
(1) El Comisionado Electoral del Partido Nuevo Progresista (en adelante P.N.P.), licenciado Canals, aclaró que la Comisión Estatal estaba obligada a tener preparados los paquetes electo-rales a más tardar, como fecha límite legal, el 10 de noviembre. (Enfasis suplido.) Sánchez y Colón v. E.L.A. I, supra, págs. 454-459.
hH
En lo sustantivo, como analizáramos in extenso en esa ponencia, la Ley Núm. 22, supra, del Plebiscito concedió un monopolio absoluto a los tres (3) partidos principales; ofi-cializó y congeló las definiciones y los significados de las fórmulas tradicionales de status; negó toda posibilidad de que los electores desafiliados pudieran organizar e inscri-bir un partido por petición; privó el financiamiento de fon-dos públicos a agrupaciones contrarias, y descartó proveer una cuarta columna de designación directa para cualquier otro elector hacer constar su propia definición o protesta.
Parece olvidado que nuestra Constitución protege no sólo a los electores que militan en el P.N.P., P.P.D. y P.I.P., sino a todos; y que a fin de cuentas, “[e]l derecho al sufra-gio, espina dorsal del cuerpo de la democracia, opera y se fortalece de aires y corrientes liberales”. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 423 (1980).
Como resultado de todas estas arbitrariedades, en su contexto histórico y ámbito electoral funcional definitorio, este Plebiscito “[e]n sus entrañas lleva el vicio del engaño y desde su génesis está herido de muerte. Repetimos, toda consulta electoral es en sí un pacto de la más alta categoría en el orden jurídico y social del derecho público. ... No de-beríamos judicialmente refrendar un plebiscito que niega *541acceso a las urnas a sectores y a voces importantes del país, que desvirtúa el propósito de su celebración e inmola la verdadera esencia del voto libre como instrumento de utili-dad en una sociedad democrática”. (Enfasis en el original.) Sánchez y Colón v. E.L.A. I, supra, págs. 475-476.
Finalmente, para quienes no entienden la sicodinámica que ha inspirado nuestro decreto de inconstitucionalidad y paralización desde nuestra primera ponencia, recomenda-mos una lectura más serena y reflexiva al efecto.
- O -